Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 08/26/2021.  As directed by the amendment: claims 5, 12-13, 15-18 and 20-24 were withdrawn and are rejoined and new claim 25 has been added.  Thus, claims 1, 3, 5-9, 11-13, 15-19 and 25 are presently pending in this application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
In claim 1, line 12 and line 13, delete “deformable envelope,” and insert therefor – deformable imperforate envelope--;
In claim 6, lines 1-2, delete “deformable envelope,” and insert therefor – deformable imperforate envelope--;
In claim 8, lines 1-2, delete “deformable envelope,” and insert therefor – deformable imperforate envelope--;
In claim 9, line 3, delete “deformable envelope,” and insert therefor – deformable imperforate envelope--;
Claim 1 is allowable. The restriction requirement between species and subspecies has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5, 12-13 and 15-18 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Rejoined claim 5 now depends from claim 1. 
In claim 12, lines 1-2, delete “deformable envelope,” and insert therefor – deformable imperforate envelope--;
Withdrawn claims 20-24 are canceled. 
 Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marcus Simon on 08/31/2021.  
REASONS FOR ALLOWANCE
Claims 1, 3, 5-9, 11-13, 15-19 and 25 are allowed. 
claims in this application are allowable due to the amended limitations “a resiliently deformable imperforate envelope” as set forth in claim 1. 
The closest prior art of record of Wan et al. (CA 2945515) discloses a ureteral stent having a bladder with a resiliently deformable bladder which includes a fill hole and a valve.  The bladder in Wan et al. is not an “imperforate envelope”. A ureteral stent having an elongated stent body including a first retaining structure and a deformable bladder secured to and surrounding a distal end region of the elongated stent body, where the deformable bladder includes a resiliently deformable imperforate envelope, and an inert fluid imperforately sealed within the resiliently deformable imperforate envelope has not been found anticipated by or obvious over any prior art including the closest prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774